DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dacus et al. (US 20200029113 A1) in view of Moritz et al. (US 20130332962 A1).

As per claim 1, Dacus teaches a computer-implemented method for analytics presentation on large displays, the method comprising (Dacus, par. [0010], [0072], a method outputting information in an interactive user interface of the client device. Where the interactive user interface includes large displays. The outputting information is inherent as to a result of an analyze of a plurality of data):
receiving, at a client device, login information for a user (Dacus, fig. 21, par. [0153], [0170], “a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the server is inherent to receive the transmit information from the client device. The username, password, name, identifier of the client device, or the like are interpreted as the login information for a user);
obtaining an initial set of information cards based on the user preference information (Dacus, fig. 8, [0123], “FIG. 8 is a sequence of screenshots 800 illustrating aspects of a user interface of a client device for display and management of KUBE-iT™ cards. During signal sampling, an end user application may display a “listening” screen 802. Once the content portion is identified and the client receives card information, an initial interactive electronic information card 810 may include an application status bar 850, content identification field 852, product description 854, product image 856, purchase interactive object 860 and wishlist interactive object 858. The user may scroll through a sequence of such cards 820, 830, 840 until finding one advertising a subject of interest. Old cards may be retained for a period of time, and automatically deleted from the client device if not saved in a wishlist.” Where subject of interest is inherent to have user preference information. The sequence of such cards 820, 830, 840 is interpreted as the initial set of information cards);
receiving, from the user by way of the client device, a user request for additional or alternative information (Dacus, par. [0059], [0162], [0125], “a user request such as, for example, daily maintenance tasks that run at scheduled times, or push notifications to users when a new show and products are uploaded.” Where the user is request to receive push notifications to users when a new show and products are uploaded is inherent as to receiving additional or alternative information); 
obtaining a modified set of information cards based on the user request (Dacus, figs. 10, 11, par. [0084], [0125]-[0126], “The display 1010 may appear as part of a list of cards in a wishlist or in a list of recently received cards, for example, or may be provided by scrolling to a portion of an opened and displayed card. If “buy” input is received, the user interface may display a “payment processing” indicator 1058 and supplemental information 1060. An auxiliary message 1060 may also be provided.”  the list of cards in a wishlist or in the list of recently received cards has cards that has set of information cards modified based on a user request. For example, If the payment clears and the transaction is completed, a next screen 1030 may show a success indicator as illustrated on fig. 10:1062);
However, it is noted that the prior art of Dacus does not explicitly teach “retrieving, from a database, user preference information for the user; transmitting the initial set of information cards to a shared display connected to the client device; transmitting the modified set of information cards to the shared display.”
On the other hand, in the same field of endeavor, Motiz teaches retrieving, from a database, user preference information for the user (Moritz, figs. 2-4, par. [0055], “retrieves user defined media preferences (e.g., genres, television/movie categories/titles, content ratings (e.g., G-rating, PG-rating, PG-13-rating, R-rating, etc..). a particular media to generate media preference information that may be stored in the user data 202 of the database 200 shown in FIG. 2”); 
transmitting the initial set of information cards to a shared display connected to the client device (Moritz, figs. 6:614, 8, 11, par. [0063], [0066], send the recommendations to video terminal.  Where the send is interpreted as transmitting. Further, “on defined/observed preferences for an identified video terminal 120, are displayed on a portion of the display device 1120 and/or output through another user output interface (e.g., speaker, display, audio output circuitry, etc). In the illustrated example, a list of recommended TV programs that are presently being broadcast on separate channels is displayed (e.g., TV Program 1 . . . TV Program X.sub.1), and a list  Furthermore, par. [0029], “A video terminal (electronic terminal) may include, but is not limited to, a television/display device, a television tuner (e.g., cable/satellite tuner, such as a set-top-box) that is separate but communicatively connected to a television monitor/display device, a wireless communication terminal (e.g., cellular terminal, local area network terminal, etc.), and/or a desktop/laptop/palmtop/tablet computer.” Herein the video terminal is interpreted as the client device); 
transmitting the modified set of information cards to the shared display (Motiz, fig. 2, par. [0026], [0054]-[0057], “the media recommendation circuit 210 is configured to send the media recommendations directly to the video terminals”. Further, fig. 8, par. [0066], multiple program can be shared/listed in a video terminal as illustrated on fig. 8. Those programs are interpreted to being transmitted/sent to the video terminal prior to display).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Motiz that teaches communicating information regarding media that is available for use on an electronic terminal into Dacus that teaches applications for signal processing and the 
The motivation for doing so would be to improve performance in a communication system (Motiz par. [0007]). 

As per claim 2, Dacus teaches further comprising: receiving, at the client device, user information for one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12A shows a screen 1210 of the user interface for tweeting card information, including an information summary 1252, a user account field 1254, and key pad interface 1256 for adding text.” Where the user account field is interpreted to have the user information for one or more additional users. For example, fig. 12:1254, shows a user twitter account name); 
obtaining additional information cards based on the user information for the one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12B shows a screen 1220 for an email sharing modality, including an addressee line 1258, a text field 1260, image 1260 and keypad 1256 for additional text. Thus, sharing is convenient within the mobile user interface.” Where the screen 1220 is displaying a card with the information provide from the user in the screen 1210. Therefore the card displayed is interpreted to be generated based on the user information for the one or more additional users); 
determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Dacus, par. [0209], [0218], [0221], “KUBE-iT employees then publish the approved KUBE-iT Card as trusted information for all users to see and consume” Where the approved KUBE-iT Card defined as trusted information for all uesers to see and consume is interpreted to determined that the data in the additional information cards should be filtered based on the user information for the one or more additional users. In addition the condition statement of this limitation “whether” which is similar to “if” make this limitation moot in the method claim. If a condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II)); 38Attorney Docket No.: 00243-0001-01000 
upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Dacus, fig. 15:1520, par. [0130]-[0131], “removing 1520 the interactive card-like data object containing the information from the display screen upon the earlier of: expiration of a designated period of time since initiating the displaying” Wherein the removing the interactive card-like data object containing the information from the display screen is interpreted as the upon determining that data in the additional information cards should be filtered, filtering data ; and 
transmitting the additional information cards to the shared display (Dacus, figs. 22, 24:2440, par. [0173], transmitting, by the network access device and to an application server, the data indicating that the tag corresponds to the GUI enabled data object. Where the tag is interpreted as the additional information cards to the shared display).

As per claim 3, Dacus teaches wherein determining whether data in the additional information cards should be filtered is further based on a proximity of each user among the one or more additional users to the client device or the shared display (Dacus, par. [0091], [0083], “Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards. In addition the condition statement of this limitation “whether” which is similar to “if” make this limitation moot in the method claim. If a condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to See MPEP § 2111.04 Section II)).

As per claim 4, Dacus teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered mobile device near the client device by Bluetooth, Wi-Fi, or other wireless technology (Dacus, par. [0106], set up logins for users. Further, par. [0207], [0223], “via touch-screens (i.e. directly clicking/touching the products visible on the screen) when viewing online video content.” Where the touch-screens are interpreted as biometric detection. Furthermore, an electronic devices both wired and wireless where the electronic devices wireless are interpreted as the other wireless technology).  

As per claim 5, Dacus teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Dacus, fig. 23, par. [0168]-[0169], “receive a vote from the user device indicating whether or not the card corresponds to the portion of the video content.” Where vote that indicating the card is not corresponds to the portion of the video content is interpreted as the other indication that the data is not available).

As per claim 6, Dacus teaches wherein the user request for additional or alternative information is received by way of voice commands,39Attorney Docket No.: 00243-0001-01000 gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).  

As per claim 7, Dacus teaches wherein the user request for additional or alternative information comprises a selection of one or more favorite information cards, a request to display a specified information card, a search for information cards matching specified criteria, or a request to dismiss a currently displayed information card (Dacus,  par. [0051], [0092], “select, save and share information from their favorite TV show or the internet, and then buy-with a single “click” or other simple user input action.” Further, fig. 21, par. [0147], “a system 2100 for matching cards to limited portions of video content is shown.” Furthermore, fig. 7, par. [0122], close a session wherein the close a session is interpreted as the request to dismiss a currently displayed information card).  

As per claim 8, Dacus teaches a system for analytics presentation on large displays, the system comprising (Dacus, par. [0052],[0072], a system architecture. Where the system outputting information in an interactive user interface of the client device. Where the interactive user interface includes large displays. The outputting information is inherent as to a result of an analyze of a plurality of data): 
at least one data storage device storing instructions for analytics presentation on large displays in an electronic storage medium (Dacus, fig. 6:632, par. [0117], data store, the data store is interpreted as the at least one data storage ; and 
at least one processor configured to execute the instructions to perform a method including (Dacus, fig. 6:606, par. [0116], a processor 606 coupled to a memory 608): 
receiving, at a client device, login information for a user (Dacus, fig. 21, par. [0153], [0170], “a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the server is inherent to receive the transmit information from the client device. The username, password, name, identifier of the client device, or the like are interpreted as the login information for a user);
obtaining an initial set of information cards based on the user preference information (Dacus, fig. 8, [0123], “FIG. 8 is a sequence of screenshots 800 illustrating aspects of a user interface of a client device for display and management of KUBE-iT™ cards. During signal sampling, an end user application may display a “listening” screen 802. Once the content portion is identified and the client receives card information, an initial interactive electronic information card 810 may include an application status bar 850, content identification field 852, product description 854, product image 856, purchase interactive object 860 and wishlist interactive object 858. The user may scroll through a sequence of such cards 820, 830, 840 until finding one advertising a subject of interest. Old cards may be retained for a period of time, and automatically deleted from the client device if not saved in a wishlist.” Where subject of interest is inherent to have user preference information. The sequence of such cards 820, 830, 840 is interpreted as the initial set of information cards);
receiving, from the user by way of the client device, a user request for additional or alternative information (Dacus, par. [0059], [0162], [0125], “a user request such as, for example, daily maintenance tasks that run at scheduled times, or push notifications to users when a new show and products are uploaded.” Where the user is request to receive push notifications to users when a new show and products are uploaded is inherent as to receiving additional or alternative information); 40Attorney Docket No.: 00243-0001-01000 
obtaining a modified set of information cards based on the user request (Dacus, figs. 10, 11, par. [0084], [0125]-[0126], “The display 1010 may appear as part of a list of cards in a wishlist or in a list of recently received cards, for example, or may be provided by scrolling to a portion of an opened and displayed card. If “buy” input is received, the user interface may display a “payment processing” indicator 1058 and supplemental information 1060. An auxiliary message 1060 may also be provided.” Where the list of cards in a wishlist or in the list of recently received cards has cards that has set of information cards modified based on a user request. For example, If the payment clears and the transaction is completed, a next screen 1030 may show a success indicator as illustrated on fig. 10:1062);
However, it is noted that the prior art of Dacus does not explicitly teach “retrieving, from a database, user preference information for the user; transmitting the initial set of information cards to a shared display connected to the client device; transmitting the modified set of information cards to the shared display.”
On the other hand, in the same field of endeavor, Motiz teaches retrieving, from a database, user preference information for the user (Moritz, figs. 2-4, par. [0055], “retrieves user defined media preferences (e.g., genres, television/movie categories/titles, content ratings (e.g., G-rating, PG-rating, PG-13-rating, R-rating, etc..). a particular media to generate media preference information that may be stored in the user data 202 of the database 200 shown in FIG. 2”);
transmitting the initial set of information cards to a shared display connected to the client device (Moritz, figs. 6:614, 8, 11, par. [0063], [0066], send the recommendations to video terminal.  Where the send is interpreted as transmitting. Further, “on defined/observed preferences for an identified video terminal 120, are displayed on a portion of the display device 1120 and/or output through another user output interface (e.g., speaker, display, audio output circuitry, etc). In the illustrated example, a list of recommended TV programs that are presently being broadcast on separate channels is displayed (e.g., TV Program 1 . . . TV Program X.sub.1), and a list of recommended TV programs that are available for download on-demand is displayed (e.g., TV Program 1 . . . TV Program X.sub.2). Another list of recommended movies that are presently being broadcast on separate channels is displayed (e.g., Movie Title 1 . . . Movie Title X.sub.3), and a list of recommended movie that are available for download on-demand is displayed (e.g., Movie Title 1 . . . Movie Title X.sub.4). Another list of recommended applications that are available for download on-demand and execution by the video terminal 120 is displayed (e.g., Application 1 . . . Application X.sub.5).”  par. [0029], “A video terminal (electronic terminal) may include, but is not limited to, a television/display device, a television tuner (e.g., cable/satellite tuner, such as a set-top-box) that is separate but communicatively connected to a television monitor/display device, a wireless communication terminal (e.g., cellular terminal, local area network terminal, etc.), and/or a desktop/laptop/palmtop/tablet computer.” Herein the video terminal is interpreted as the client device);
transmitting the modified set of information cards to the shared display (Motiz, fig. 2, par. [0026], [0054]-[0057], “the media recommendation circuit 210 is configured to send the media recommendations directly to the video terminals”. Further, fig. 8, par. [0066], multiple program can be shared/listed in a video terminal as illustrated on fig. 8. Those programs are interpreted to being transmitted/sent to the video terminal prior to display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Motiz that teaches communicating information regarding media that is available for use on an electronic terminal into Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
The motivation for doing so would be to improve performance in a communication system (Motiz par. [0007]). 

Dacus teaches wherein the system is further configured for: receiving, at the client device, user information for one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12A shows a screen 1210 of the user interface for tweeting card information, including an information summary 1252, a user account field 1254, and key pad interface 1256 for adding text.” Where the user account field is interpreted to have the user information for one or more additional users. For example, fig. 12:1254, shows a user twitter account name); 
obtaining additional information cards based on the user information for the one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12B shows a screen 1220 for an email sharing modality, including an addressee line 1258, a text field 1260, image 1260 and keypad 1256 for additional text. Thus, sharing is convenient within the mobile user interface.” Where the screen 1220 is displaying a card with the information provide from the user in the screen 1210. Therefore the card displayed is interpreted to be generated based on the user information for the one or more additional users); 
determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Dacus, par. [0209], [0218], [0221], “KUBE-iT employees then publish the approved KUBE-iT Card as trusted information for all users to see and consume” Where the approved KUBE-iT Card defined as trusted information for all uesers to see and consume is interpreted to determined that the data in the additional information cards should be filtered based on the user information for the one or more additional users); 
upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Dacus, fig. 15:1520, par. [0130]-[0131], “removing 1520 the interactive card-like data object containing the information from the display screen upon the earlier of: expiration of a designated period of time since initiating the displaying” Wherein the removing the interactive card-like data object containing the information from the display screen is interpreted as the upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users); and 
transmitting the additional information cards to the shared display (Dacus, figs. 22, 24:2440, par. [0173], transmitting, by the network access device and to an application server, the data indicating that the tag corresponds to the GUI enabled data object. Where the tag is interpreted as the additional information cards to the shared display).

As per claim 10, Dacus teaches wherein determining whether data in the additional information cards should be filtered is further based on a proximity of each user among the one or more additional users to the client device or the shared display (Dacus, par. [0091], [0083], “Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity .

As per claim 11, Dacus teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered mobile device near the client device by Bluetooth, Wi-Fi, or other wireless technology (Dacus, par. [0106], set up logins for users. Further, par. [0207], [0223], “via touch-screens (i.e. directly clicking/touching the products visible on the screen) when viewing online video content.” Where the touch-screens are interpreted as biometric detection. Furthermore, an electronic devices both wired and wireless where the electronic devices wireless are interpreted as the other wireless technology).

As per claim 12, Dacus teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Dacus, fig. 23, par. [0168]-[0169], “receive a vote from the user device indicating whether or not the card corresponds to the portion of the video content.” Where vote that indicating the card is not corresponds to the portion of the video content is interpreted as the other indication that the data is not available).

As per claim 13, Dacus teaches wherein the user request for additional or alternative information is received by way of voice commands, gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).  

As per claim 14, Dacus teaches wherein the user request for additional or alternative information comprises a selection of one or more favorite information cards, a request to display a specified information card, a search for information cards matching specified criteria, or a request to dismiss a currently displayed information card (Dacus, par. [0051], [0092], “select, save and share information from their favorite TV show or the internet, and then buy-with a single “click” or other simple user input action.” Further, fig. 21, par. [0147], “a system 2100 for matching cards to limited portions of video content is shown.” Furthermore, fig. 7, par. [0122], close a session wherein the close a session is interpreted as the request to dismiss a currently displayed information card).  

As per claim 15, Dacus teaches a non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for analytics presentation on large displays, the method including (Dacus, par. [0009], “The audio or video work may be recorded in a non-transitory medium, for example, an electronic memory storage device, a magnetic computer-readable medium, or an optical computer-readable medium.” Where the non-transitory medium is outputting information in an interactive user interface of the client device. Where the interactive user interface includes large : 
receiving, at a client device, login information for a user (Dacus, fig. 21, par. [0153], [0170], “a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the server is inherent to receive the transmit information from the client device. The username, password, name, identifier of the client device, or the like are interpreted as the login information for a user);
obtaining an initial set of information cards based on the user preference information (Dacus, fig. 8, [0123], “FIG. 8 is a sequence of screenshots 800 illustrating aspects of a user interface of a client device for display and management of KUBE-iT™ cards. During signal sampling, an end user application may display a “listening” screen 802. Once the content portion is identified and the client receives card information, an initial interactive electronic information card 810 may include an application status bar 850, content identification field 852, product description 854, product image 856, purchase interactive object 860 and wishlist interactive object 858. The user may scroll through a sequence of such cards 820, 830, 840 until finding one advertising a subject of interest. Old cards may be retained for a period of time, and automatically deleted from the client device if not saved in a wishlist.” Where subject of interest is inherent to have user preference information. The sequence of such cards 820, 830, 840 is interpreted as the initial set of information cards);
receiving, from the user by way of the client device, a user request for additional or alternative information (Dacus, par. [0059], [0162], [0125], “a user request such as, for example, daily maintenance tasks that run at scheduled times, or push notifications to users when a new show and products are uploaded.” Where the user is request to receive push notifications to users when a new show and products are uploaded is inherent as to receiving additional or alternative information); 
obtaining a modified set of information cards based on the user request (Dacus, figs. 10, 11, par. [0084], [0125]-[0126], “The display 1010 may appear as part of a list of cards in a wishlist or in a list of recently received cards, for example, or may be provided by scrolling to a portion of an opened and displayed card. If “buy” input is received, the user interface may display a “payment processing” indicator 1058 and supplemental information 1060. An auxiliary message 1060 may also be provided.” Where the list of cards in a wishlist or in the list of recently received cards has cards that has set of information cards modified based on a user request. For example, If the payment clears and the transaction is completed, a next screen 1030 may show a success indicator as illustrated on fig. 10:1062);
However, it is noted that the prior art of Dacus does not explicitly teach “retrieving, from a database, user preference information for the user; transmitting the initial set of information cards to a shared display connected to the client device; transmitting the modified set of information cards to the shared display.”
On the other hand, in the same field of endeavor, Motiz teaches retrieving, from a database, user preference information for the user (Moritz, figs. 2-4, par. [0055], “retrieves user defined media preferences (e.g., genres, television/movie categories/titles, content ratings (e.g., G-rating, PG-rating, PG-13-rating, R-rating, etc..). a particular media to generate media preference information that may be stored in the user data 202 of the database 200 shown in FIG. 2”);
transmitting the initial set of information cards to a shared display connected to the client device (Moritz, figs. 6:614, 8, 11, par. [0063], [0066], send the recommendations to video terminal.  Where the send is interpreted as transmitting. Further, “on defined/observed preferences for an identified video terminal 120, are displayed on a portion of the display device 1120 and/or output through another user output interface (e.g., speaker, display, audio output circuitry, etc). In the illustrated example, a list of recommended TV programs that are presently being broadcast on separate channels is displayed (e.g., TV Program 1 . . . TV Program X.sub.1), and a list of recommended TV programs that are available for download on-demand is displayed (e.g., TV Program 1 . . . TV Program X.sub.2). Another list of recommended movies that are presently being broadcast on separate channels is displayed (e.g., Movie Title 1 . . . Movie Title X.sub.3), and a list of recommended movie that are available for download on-demand is displayed (e.g., Movie Title 1 . . . Movie Title X.sub.4). Another list of recommended applications that are available for download on-demand and execution by the video terminal 120 is displayed (e.g., Application 1 . . . Application X.sub.5).” Furthermore, par. [0029], “A video terminal (electronic terminal) may include, but is not limited to, a television/display device, a television tuner (e.g., cable/satellite tuner, such as a set-top-box) that is separate but communicatively connected to a television monitor/display device, a wireless communication terminal (e.g., cellular terminal, local area network terminal, etc.), and/or a desktop/laptop/palmtop/tablet computer.” Herein the video terminal is interpreted as the client device);
transmitting the modified set of information cards to the shared display (Motiz, fig. 2, par. [0026], [0054]-[0057], “the media recommendation circuit 210 is configured to send the media recommendations directly to the video terminals”. Further, fig. 8, par. [0066], multiple program can be shared/listed in a video terminal as illustrated on fig. 8. Those programs are interpreted to being transmitted/sent to the video terminal prior to display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Motiz that teaches communicating information regarding media that is available for use on an electronic terminal into Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
The motivation for doing so would be to improve performance in a communication system (Motiz par. [0007]). 

As per claim 16, Dacus teaches the method further comprising: receiving, at the client device, user information for one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12A shows a screen 1210 of the user interface for tweeting card information, including an information summary 1252, a user account field 1254, and key pad interface 1256 for adding text.” Where the user account field is interpreted to have the user information for one or more additional users. For example, fig. 12:1254, shows a user twitter account name);
 obtaining additional information cards based on the user information for the one or more additional users (Dacus, figs. 12A-B, par. [0126], “FIG. 12B shows a screen 1220 for an email sharing modality, including an addressee line 1258, a text field 1260, image 1260 and keypad 1256 for additional text. Thus, sharing is convenient within the mobile user interface.” Where the screen 1220 is displaying a card with the information provide from the user in the screen 1210. Therefore the card displayed is interpreted to be generated based on the user information for the one or more additional users); 
determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Dacus, par. [0209], [0218], [0221], “KUBE-iT employees then publish the approved KUBE-iT Card as trusted information for all users to see and consume” Where the approved KUBE-iT Card defined as trusted information for all uesers to see and consume is interpreted to determined that the data in the additional information cards should be filtered based on the user information for the one or more additional users); 
upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Dacus, fig. 15:1520, par. [0130]-[0131], “removing 1520 the interactive card-like data object containing the information from the display screen upon the earlier of: expiration of a designated period of time since initiating the displaying” Wherein the removing the interactive card-like data object containing the information from the display screen is interpreted as the upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users); and 
transmitting the additional information cards to the shared display (Dacus, figs. 22, 24:2440, par. [0173], transmitting, by the network access device and to an application server, the data indicating that the tag corresponds to the GUI enabled data object. Where the tag is interpreted as the additional information cards to the shared display).

As per claim 17, Dacus teaches wherein determining whether data in the additional information cards should be filtered is further based on a proximity of each user among the one or more additional users to the client device or the shared display (Dacus, par. [0091], [0083], “Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards).

As per claim 18, Dacus teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered mobile device near the client device by Bluetooth, Wi-Fi, or other wireless technology (Dacus, par. [0106], set up logins for users. Further, par. [0207], [0223], “via touch-screens (i.e. directly clicking/touching the products visible on the screen) when viewing online video content.” Where the touch-screens are interpreted as biometric detection. Furthermore, an electronic devices both wired and wireless where the electronic devices wireless are interpreted as the other wireless technology). 

As per claim 19, Dacus teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Dacus, fig. 23, par. [0168]-[0169], “receive a vote from the user device indicating whether or not the card corresponds to the portion of the video content.” Where vote that indicating the card is not corresponds to the portion of the video content is interpreted as the other indication that the data is not available).

As per claim 20, Dacus teaches wherein the user request for additional or alternative information is received by way of voice commands, gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).


Prior Art of Record
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 20140173501 A1), teaches data visualization.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168